519 F.2d 1154
75-2 USTC  P 9628
The MAY DEPARTMENT STORES COMPANY, Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Appellant.
No. 74-1996.
United States Court of Appeals,Eighth Circuit.
Submitted June 11, 1975.Decided July 30, 1975.

Robert A. Bernstein, Atty., Tax Div., Dept. of Justice, Washington, D. C., for appellant.
Lyman G. Friedman, Washington, D. C., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
This is a timely appeal by the Commissioner from the decision of the Tax Court holding that the value of the land conveyed to the taxpayer, The May Department Stores Company, by developer of a shopping center in return for taxpayer's agreement to locate and maintain a retail store on the site conveyed is excludable from taxpayer's gross income as a contribution to capital under § 118(a) of the Internal Revenue Code of 1954 (26 U.S.C. § 118(a)).


2
The Tax Court's opinion upon which its decision is based is reported at 33 T.C.M. 1128 (1974).  The Tax Court's opinion sets out the facts, which are stipulated for the most part, and applicable law.  The Tax Court determined that the benefits sought by the grantors were indirect and intangible and that the value of the land conveyed to taxpayer was a capital contribution within the meaning of § 118(a), and as such properly excluded from taxpayer's gross income.  The Tax Court's findings are supported by substantial evidence and not induced by any erroneous view of the law.


3
We affirm on the basis of the Tax Court's opinion.